.




                                   The Attorney         General of Texas

    JIM MATTOX                                        May 19, 1986
    Attorney General



    Supreme Court Suildlng         Me. Peggy Rosson                       Opinion No. JM-495
    P. 0. S,0x 12548
    Austin, TX. 78711.2543
                                   Chairman
    512,475-2501
                                   Public Utility Co~mclssionof Texas     Re: Extent to which former
    Telex 9101874-1367             7800 Shoal Creek Iloulevard,400N       employee of the Public Utility
    Telecopier   512475-0268       Austin, Texas   711757                 Commission of Texas may par-
                                                                          ticipate in business before
    714 Jackson. Suite 700
                                                                          the commission
    Dallas, TX. 752024503
    214f7428944                    Dear Ms. Rosson:

                                        You indicate that an employee in the Public Utility Commission's
    4S24 Alberta Ave., Suite 160
    El Paso. TX. 79905.2793
                                   engineering divis:tonleft the employ of the commission in March, 1985,
    915l533-3464
                                   for employment aith MCI Comsmnications. The employee inmoediately
                                   thereafter became involved in a proceeding before the commission on
                                   behalf of his new employer. Before leaving the employ of the
    1001 Texas, Suite 7CU          commission, the c~ployee was involved in this same .proceeding. You
    Houston. TX. 77002.3111
                                   ask whether this 'Tatternof conduct constitutes a violation of section
    713l22369SS
                                   6(j) of article Wi6c. V.T.C.S., the Public Utility Regulatory Act.

    605 Broadway. Suite 312             As a prelimixlry matter, in opinions rendered under article 4399,
    Lubbock, TX. 79401.3479        V.T.C.S., this office decides questions of law -- not disputed
    SW747.5239                     questions of fact. You submitted copies of a transcript of the record
                                   in a particular administrative proceeding. We cannot comnent on
    4309 N. Tenth, Suite S         whether the individual in the case you present has In fact violated
    McAllen, TX. 78501.1685        section 6. This kind of assessment would require a factual judgment.
    512/582-4547                   We can comment on:ly on the scope of section 6 and provide you with
                                   general guidance qon what actions would, depending on proof of the
    200 Main Plan. suite 4w        allegations in court, constitute a violation.
    San Antonlo. TX. 78205-2797
    5120254191                          Section 6(j) :provides:

                                                Durin:g the time  a commissioner or employee of
    An Equal   OpportunitYI
    Altirmatlve Action Employer
                                             the consission is associated with the commission
                                             or at say time after, the commissioner or employee
                                             may not represent a person, corporation, or other
                                             business entity before the commission or a court
                                             in a matter in which the commissioner or employee
                                             was perzonally involved while associated with the
                                             commis&n    or a matter that was within the commis-
                                             sioner's or employee's official responsibility
                                             while tge commissioner or emulovee was associated
                                             with the cormoission. (Emphasisadded).



                                                            p. 2254
Ms. Peggy Rosson - Page 2   (JM-495)




     You seek guidance on whst constitutes "representing" an employer.
In specific, you ask:

          [i]s it a violation of section 6(j) for a former
          employee to enter an appearance on the record for
          an absent attorne:rin a case on which the employee
          worked while at t:he commission, if the employee
          otherwise does nothing on the record for his new
          employer?

You note that "the former employee did little mare than announce
present for the absent al.torney." Your question suggests a very
limited interpretation of t,heterm "represent," i.e., that it refers
only to substantive appearances on the record.  -

     A full understanding of section 6(j) requires examination of the
related subsection which prlxedes it. Section 6(i) provides:

             No commissionec shall within two years, and no
          employee shall, within one year after his employ-
          ment with the colmdssion has ceased, be employed
          by a public utility which was in the scope of the
          commissioner's 01: employee's official responsi-
          bility while thi: commissioner or employee was
          associated with t'vrcommission.

This subsection restricts, for one peer, employment of a former
commission employee by a pu',:Lic
                                utility which was in the scope of the
employee's official responsibility. See Attorney General Opinion
JM-280 (1984). Subsection 6(i) is not Gted     to "representation" of
the utility; it restricts, for one year, a11 employment by the public
utility.

     In contrast, sectio~n1;l.j)applies without regard to time limits
but applies only to "representation" in specific matters before the
commission. Moreover, section 6(j) is not limited to "public
utilities" but includes ",a person, corporation, or other business
entity." Thus, the focus of section 6(j) is on all aspects of
particular matters before tha-
                            = commission (1) in which the employee was
personally involved or (2,) over which the employee had official
responsibility while associated with the commission.

     Moreover, "represent" in subsection 6(j) is not limited to
substantive appearances on the record. We believe that the legisla-
ture intended section 6(j) t,oreach all aspects of particular matters



     1. You do not ask nor do we address whether or not           MCI
Communications is a "p&UC       utility" under section 6(i).      Our
reference to section 6(i) is for purposes of comparison only.



                                 p. 2255
Ms. Peggy Rosson - Page 3     (34-495)




which are before the comr~ission and which the employee was either
personally involved in wh:;le associated with the commission or over
which the employee had official responsibility. Accordingly, section
6(j) reaches any aspect 09 particular matters, i.e., those requiring
any agency action, in whic'x the employee interacxn   any manner with
the commission on behalf 01:his new employer. For example, subsection
6(j) applies to appearances of a former employee as an expert on
behalf of the employee'rr new employer during an administrative
proceeding before the comtd.ssion. An appearance on the record in a
formal proceeding, however, is not necessary to incur a violation of
section 6(j).   Section 6(j) reaches particular "matters," not just
particular proceedings. Thus, "represent" may also reach interactions
such as letters and telep'v,ne conversations about past, pending, or
future proceedings.

                               SUMMARY

             Section 6(j) of article 1446c, V.T.C.S., the
          Public Utility Regulatory Act, prohibits a former
          employee of the Public Utility Commission from
          interacting with the commission on behalf of the
          employee's new employer in any matter before the
          commission in ,Jllich the employee was either
          personally invo:lved while associated wirh the
          commission or OVW: which the employee had official
          responsibility.


                                         Very truly your


                                         l-J
                                         JIM
                                               .&-
                                                 MATTOX
                                         Attorney General of Texas

JACKBIGHTOWER
First Assistant Attorney Gl~leral

MARY KELLER
Executive Assistant AttornlryGeneral

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jennifer Riggs
Assistant Attorney General




                                    p. 2256